Title: From George Washington to Robert Lewis, 4 June 1798
From: Washington, George
To: Lewis, Robert



Dear Sir,
Mount Vernon 4th June 1798

Your letter of the 23d Ulto has been received. Mr Airesss draught on Mr Russell (of Alexandria) has been presented, & accepted, payable in ten days.
I am glad to hear of your good luck, with the eloped tenant in Berkeley county. Recovery of the Tenement is of more importance, than the security of the Rents. I am not disposed to lease it for more than Seven years, and if you could let it for a shorter term, to a good tenant, I should prefer it: but act from circumstances, & your best judgment in the case. If there is any defect in the old leases they must, by this time, have become obvious to you, and will, of course, be amended; I recollect nothing that requires alteration, if the Covenants are complied with, and if the old ones are not, it is not probable New ones will.
I am sorry to hear, the unpromising account given of your Wheat. Mine is bad enough, but many degrees better than the description of that in your part; nor do I perceive any fly, as yet, amongst it; but there is sufficient time between this and harvest for the entire destruction of it by that Insect. The drought could not have been more severe with you than it was here, until the 23d Ulto. Since which we have had (for my lands) a superabundance of Rain. If it had continued a few days longer we should have made neither Oats nor Flax; and our Pastures would have starved the cattle that had escaped the Winter. What effect it might have had on the Wheat I know not, but I never form an opinion of Corn until the Month of August; nor despair of making a tolerable crop of that grain unless a drought happens when it is shooting & filling, be the weather what it may before. All here unite in best regards for Mrs Lewis & yourself, and I remain Your Affecte Uncle

Go: Washington

